DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Claim Objections
Claim 12 is objected to because of the following informalities: “B12.” should be renumbered as “12.”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the parent U.S. Patent No. 11,134,139 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant independent claims 1, 8, 15 recite similar steps such as: receiving a message…, storing the message topic…, retrieving the message…, translating the message…, and transmitting the translated message…. The instant independent claims recites a broader limitation of removing the point of sale (POS) terminal and the personal identification number pad (PIN) pad.



Instant Application
Parent 11,134,139 B2
 1. A method of cloud based messaging, comprising:




 receiving a message and a message topic from a message sender; 




storing the message topic and the message on a message queue; 
retrieving the message from the message queue; 

translating the message from a message bus protocol to a recipient protocol; and 

transmitting the translated message to a message recipient.
1. A method of cloud based messaging for performing an electronic transaction between a point of sale (POS) terminal and a personal identification terminal, comprising:

receiving, from a cloud network, a message and a message topic from a message sender, the message sender including a POS device connected to the POS terminal; 

storing the message topic and the message on a message queue; 
retrieving the message from the message queue; 

translating the message from a message bus protocol to a recipient protocol; and 

transmitting, via the cloud network, the translated message to a message recipient, the message recipient including a personal identification number pad (PIN pad) connected to the personal identification terminal.










Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-11, 13-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler, Jr. et al. U.S. Patent Number 7,734,705 B1 (hereinafter Wheeler), and further in view of Hines et al. U.S. Patent Application Publication Number 2012/0179538 A1 (hereinafter Hines).

As per claims 1, 8, 15, Wheeler discloses method of cloud based (to be taught by Hines) messaging (see shadowbox framework 121 converts inbound or outbound messages into an intermediate protocol format for user or subscriber on column 8 line 11-25), comprising: 
receiving a message and a message topic from a message sender (see receiving message step 151 and convert into an intermediate protocol on column 8 line 35-42 and Figure 7); 
storing the message topic and the message on a message queue (see storing message in a queue step 153 with conversation tag, or topic as claimed, on column 8 line 57-52 and Figure 7);
 retrieving the message from the message queue (see retrieve message from queue for delivery step 154 on column 8 line 59-63 and Figure 7); 
translating the message from a message bus protocol to a recipient protocol (see convert from intermediate protocol, or message bus protocol as claimed, to a recipient protocol step 157 on column 8 line 63-67); and
transmitting the translated message to a message recipient (see delivery of message step 159 on column 8 line 63-67).
Wheeler and Berkman do not disclose expressly: transmission of messages via a cloud network.
Hines teaches: transmission of messages via a cloud network (see transaction message sent between a POS terminal to the cloud service network on page 4 section [0031]).
Wheeler and Hines are analogous art because they are from the same field of endeavor, networked electronic transaction system.  Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to perform electronic transactions over a cloud network.  The motivation for doing so would have been to allow flexible cloud network transaction system.  Therefore, it would have been obvious to combine Wheeler and Hines for the benefits of transactions over a cloud network to obtain the invention as specified in claims 1, 8, 15.

As per claims 2, 9, 16, Wheeler and Hines disclose the method of claim 1, the method further comprising: receiving a topic registration request from the message recipient; registering the topic registration with a topic listener; and listening for a message having the registered topic on the message queue (see use of subscriber topic registration for Blogs or RSS feeds on column 8 line 60-67 and see identifying registered subscriber for specific messages and forward messages from RSS feeds on column 10 line 35-45 in Wheeler).

As per claims 3, 10, Wheeler and Hines disclose the method of claim 2, the method further comprising: identifying the registered message topic (see message type and delivery detail on column 8 line 40-45, and see conversation link and conversation tag used to label message content for processing on column 8 line 48-52 and see tracking messages using conversation threads to identify specific message thread on column 7 line 52-60 in Wheeler) on the message queue (see use of subscriber topic registration for Blogs or RSS feeds on column 8 line 60-67 and see identifying registered subscriber for specific messages and forward messages from RSS feeds on column 10 line 35-45 in Wheeler).

As per claims 4, 11, 17, Wheeler and Hines disclose the method of claim 1, the method further comprising: translating the message from a sender protocol to the message bus protocol (see receiving message step 151 and convert into an intermediate protocol on column 8 line 35-42 and Figure 7 in Wheeler).

As per claims 6, 13, 19, Wheeler and Hines disclose the method of claim 1, wherein the message is one of a text message, an encoded command message, and a data structure (see message as text messaging on column 6 line 60-67 in Wheeler).

As per claims 7, 14, 20, Wheeler and Hines disclose the method of claim 1, wherein: 
the message sender is among a plurality of message senders (see plurality of senders sending in messages on column 8 line 35-48 in Wheeler), 
the message recipient is among a plurality of message recipients (see plurality of recipients is identified on column 8 line 59-65 using user or subscriber profile on column 8 line 50-55 in Wheeler), 
the message senders among a plurality of message senders and the message recipients among a plurality of message recipients are organized into logical groups (see user or subscriber profile are created for each sender and recipient on column 8 line 50-55 in Wheeler), and 
the message sender and the message recipient are different logical groups (see different subscription creates logical groups on column 8 line 60-65, sending certain messages subscribed by users for specific RSS feeds as logical groups of subscribers on column 10 line 35-45 and specific sender groups as sender of specific RSS feed content on column 10 line 35-45 in Wheeler).




Claim 5, 12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler, Jr. et al. U.S. Patent Number 7,734,705 B1 (hereinafter Wheeler), further in view of Hines et al. U.S. Patent Application Publication Number 2012/0179538 A1 (hereinafter Hines), and further in view of Siebel et al. U.S. Patent Application Publication Number 2017/0006135 A1 (hereinafter Siebel).

As per claims 5, 12, 18, Wheeler and Hines disclose the method of claim 1, wherein the listening for a message comprises one of periodically polling the message queue for matching messages (see subscriber negotiation and notification of message on column 8 line 62-65 in Wheeler) or registering a callback method to be called by the message queue when a matching message is received (to be taught by Siebel).

Wheeler and Hines do not disclose expressly: registering a callback method to be called by a message queue when a matching message is received.
Siebel teaches: registering a callback method (see callback method to register event handlers for message content on page 34 section [0345] and see callback method to monitor changes for events on page 37 section [0377]) to be called by a message queue when a matching message is received (see message stored in message queue as they are received to be send to message consumer and subscribers on page 19 section [0210]).
Wheeler and Siebel are analogous art because they are from the same field of endeavor, message queue system.  Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to use callback method to match messages in queue.  The motivation for doing so would have been to provide messages to recipient based on events (see page 34 section [0345] in Siebel).  Therefore, it would have been obvious to combine Wheeler and Hines and Siebel for the benefits of registering a callback method to be called by a message queue to obtain the invention as specified in claims 5, 12, 18.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shanmugam U.S. Patent Number 9,871,848 B1.  Message transforming to a different format (see Abstract) and Advanced Message Queue Protocol (AMQP) (see paragraph 16).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S CHOU whose telephone number is (571)272-5779. The examiner can normally be reached Monday-Friday 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris L Parry can be reached on (571)272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S CHOU/Primary Examiner, Art Unit 2451